Citation Nr: 1428449	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-17 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether the severance of service connection for erectile dysfunction was proper.  

2.  Whether the severance of service connection for special monthly compensation based on loss of use of creative organ was proper.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.  He is in receipt of the Combat Infantryman Badge and the Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In July 2009, the RO granted service connection for diabetes mellitus type II with erectile dysfunction and special monthly compensation based on loss of use of creative organ.  In April 2010, the RO proprosed to sever service connection for erectile dysfunction and special monthly compensation based on loss of use of creative organ.  In September 2010, the RO severed service connection for erectile dysfunction and special monthly compensation based on loss of use of creative organ.  In November 2010, the Veteran filed a Notice of Disagreement with the severance of service connection and special monthly compensation.  The RO furnished the Veteran a Statement of the Case in April 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in June 2011.  In January 2011, the RO, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  In February 2011, the Veteran filed a Notice of Disagreement with the denials of service connection.  The RO furnished the Veteran a Statement of the Case in April 2011, and the Veteran filed a Substantive Appeal (VA Form 9) in June 2011.

In May 2012, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  
    
The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record, in fact, establishes that the grant of service connection for erectile dysfunction was clearly and unmistakably erroneous.  

2.  The evidence of record, in fact, establishes that the grant of special monthly compensation based on loss of use of creative organ was clearly and unmistakably erroneous.  

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has tinnitus that was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria to sever service connection for the Veteran's erectile dysfunction have been met. 38 U.S.C.A. §§ 1110, 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2013).

2.  The criteria to sever special monthly compensation based on the loss of use of creative organ have been met.  38 U.S.C.A. §§ 1114(k), 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(d), 3.350(a) (2013).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a March 2009 letter issued prior to the September 2010 rating decision on appeal, and in a September 2010 letter issued prior to the January 2011 rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2009 and September 2010 letters also informed the Veteran of the evidence needed to establish a disability rating and effective date for the claims on appeal.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, VA examination reports, and the Veteran's hearing testimony.  The Board finds that the May 2009, November 2009, and October 2010 VA examinations conducted in connection with the claims are adequate because the examiners considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding whether the Veteran's disabilities were due to his period of service or a service-connected disability.     

Moreover, with respect to the Veteran's May 2012 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, submitting evidence and argument, and testifying at a Board hearing.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Severance of Service Connection and Special Monthly Compensation Based on Loss of Use of Creative Organ

Preliminarily, the Board notes that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

Under 38 U.S.C.A. § 1114(k), additional monthly compensation is payable for loss of use of one or more creative organs that is the result of a service-connected disability.  38 U.S.C.A. § 1114(k).

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government to show clear and unmistakable error), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Graves v. Brown, 6 Vet. App. 166 (1994); Baughman v. Derwinski, 1 Vet. App. 563 (1991). 

The regulation regarding severance of service connection contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  38 C.F.R. § 3.105(d) (2013); Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Allen v. Nicholson, 21 Vet. App. 54 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  See 38 C.F.R. § 3.105(d) (2013).  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340 (1997), reiterated that if the Court were to conclude that a service-connection award could be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  A severance decision must focus not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, thus, whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous. 

In a July 2009 rating decision, the RO granted service connection and awarded a 10 percent disability rating for diabetes mellitus type II with erectile dysfunction associated with herbicide exposure.  The RO also granted special monthly compensation based on loss of use of creative organ.  The RO proposed to sever service connection for erectile dysfunction and special monthly compensation based on loss of use of creative organ in April 2010.  It then severed service connection for erectile dysfunction and special monthly compensation based on loss of use of creative organ in a September 2010 rating decision because the Veteran's erectile dysfunction had not been found in a May 2009 VA examination to be a diabetic complication and had instead been found to be a result of advanced aging, benign prostatic hypertrophy, hyperlipidemia, and low B12.  Additionally, a June 2004 VA examination dated before the Veteran's diagnosis of diabetes mellitus type II revealed that the Veteran had already been suffering from erectile dysfunction.    

The information of record reflects that VA satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  In an April 2010 rating decision, it was found that the evidence of record showed that the Veteran's erectile dysfunction was not due to his service-connected diabetes mellitus type II.  Thus, the RO determined that the July 2009 rating decision contained clear and unmistakable error and proposed that service connection for erectile dysfunction and special monthly compensation based on loss of use of creative organ be severed.  The April 2010 rating decision set forth all material facts and reasons for the proposed severance of service connection and special monthly compensation based on loss of use of creative organ.  The Veteran was notified of the decision by an April 2010 letter and was given an opportunity to present additional evidence and appear at a hearing.  The Veteran submitted VA medical records and a statement in support of his claims.  The RO finalized the severance of service connection for erectile dysfunction and special monthly compensation based on loss of use of creative organ in a September 2010 rating decision.

Service treatment records are negative for any complaints, treatment, or diagnoses of erectile dysfunction.  

On VA psychiatric examination in June 2004, the Veteran reported having sexual problems.  

VA medical records dated from December 2008 to June 2010 reflect the Veteran's intermittent treatment for diabetes mellitus type II without mention of complication and show that the Veteran had been diagnosed with diabetes mellitus type II since 2006.  A December 2008 VA medical report reveals that the Veteran had noticed poor quality erections within a week of taking his medication that had been prescribed for his urinary symptoms.  

At a May 2009 VA diabetes examination, the Veteran reported having a history of erectile dysfunction that was treated with vacuum pump device.  He indicated that vaginal penetration was possible over half the time.  After examination, the examiner found that the Veteran's erectile dysfunction was not a complication of diabetes.  Instead, the examiner explained that the erectile dysfunction was due to advancing age, benign prostatic hypertrophy, hyperlipidemia, and low B12.  She also determined that the Veteran's erectile dysfunction was not worsened or increased by the Veteran's diabetes.  

On VA general examination in November 2009, the Veteran's erectile dysfunction was noted to not be secondary to his service-connected diabetes mellitus type II.  The examiner indicated that the Veteran's erectile dysfunction was listed per rating as a secondary condition to diabetes mellitus type II based on the May 2009 VA examination, but that this had been done in error.  The examiner reiterated that the Veteran's erectile dysfunction was not a complication of diabetes; was instead due to advancing age, benign prostatic hypertrophy, hyperlipidemia, and low B12; and was not worsened or increased by the Veteran's diabetes.  She further reported that in a December 2008 VA treatment record, the Veteran's benign prostatic hypertrophy medication was noted to have been causing acute erectile dysfunction symptoms.  The Veteran had ceased his medication because of this, but due to his genitourinary condition, he had to start taking the medication again.  

In a May 2010 statement, the Veteran acknowledged that he had not been diagnosed with diabetes mellitus type II in June 2004.  However, he believed that his sugar level had not been "right" back then and that this had been causing a large part of his problem back then.  He also acknowledged that he had not done anything about his problems in 2004 and had not filed a claim until 2009.  He further stated that he did not know what his B12 level had been in 2004 and that he believed his erectile dysfunction to be related to his exposure to Agent Orange in Vietnam.  

In March 2011, the Veteran submitted a copy of a December 1994 VA medical record which reveals that he had been issued a Vet-Co vacuum pump to treat his erectile dysfunction.  

In May 2012, the Veteran testified before the Board at a video conference hearing.  Testimony revealed, in pertinent part, that the Veteran was not sure if he currently had a diagnosis of erectile dysfunction.  The Veteran reported that he had experienced erectile dysfunction back in the 1990s and that he had received a vacuum pump as treatment.  However, he was not currently being treated for erectile dysfunction and did not have any written proof of a diagnosis of erectile dysfunction.  He indicated that service connection for erectile dysfunction should not be severed because his problem had gone "back a long ways" even before he was diagnosed with diabetes mellitus type II and that he had experienced this problem shortly after discharge from service.  He maintained that he did not know if his problem had anything to do with exposure to Agent Orange.  He reported that he never sought treatment for or was diagnosed with erectile dysfunction during his period of service.    

Given the abovementioned evidence, the Board finds that the evidence of record undebatably shows that the Veteran's erectile dysfunction existed prior to his diagnosis of diabetes mellitus type II in 2006.  Moreover, the competent and probative medical data and lay evidence of record, when considered in conjunction with the May 2009 and November 2009 opinions, are clear evidence that the Veteran's erectile dysfunction was not due to or aggravated by his service-connected diabetes mellitus type II.  These facts were before the RO in July 2009; however, it is clear that applicable statute and regulations were not properly applied.    

38 C.F.R. § 3.310 clearly provides that service connection may be established for disability which is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439.  In this case, the competent medical opinions of record indicate that erectile dysfunction is not due to diabetes mellitus type II and is not worsened or increased by diabetes mellitus type II.  Instead, the erectile dysfunction is noted to be due to advancing age, benign prostatic hypertrophy, hyperlipidemia, and low B12.  Although the Veteran may assert that his erectile dysfunction is due to or aggravated by his diabetes mellitus type II, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his claimed erectile dysfunction is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, erectile dysfunction is not due to or aggravated by service-connected diabetes mellitus type II, and as such, the original grant of service connection for this condition did not comport with the requirements of existing law and regulations.  38 C.F.R. § 3.310.

Therefore, the Board finds that the original grant of service connection for erectile dysfunction in the July 2009 rating decision was clearly and unmistakably erroneous.  This is so because, based on the significant weight that attaches to the credible and probative medical and lay evidence, there is no doubt that reasonable minds could not differ that the result would have been manifestly different had the facts been properly applied to the applicable law and regulations as noted above.  Fugo v. Brown, 6 Vet. App. 40.  In other words, if the RO had correctly applied the provisions of 38 C.F.R. § 3.310, the RO would have been compelled to determine that erectile dysfunction was not due to or aggravated by service-connected diabetes mellitus type II.  As such, this error would have manifestly changed the outcome of the July 2009 rating determination.  38 C.F.R. § 3.105(d).

The Board notes that although the Veteran was originally granted service connection for erectile dysfunction on a secondary basis in July 2009, he has since contended that service connection for erectile dysfunction should not be severed because his erectile dysfunction was directly due to his period of service, to include conceded exposure to Agent Orange.  Specifically, the Veteran asserted at his May 2012 hearing that although he had not sought treatment for or received a diagnosis of erectile dysfunction during service, he had experienced erectile dysfunction shortly after discharge from service.  However, the evidence of record shows that the Veteran did not first complain of and receive treatment for erectile dysfunction until December 1994, which is approximately 27 years after his discharge from service.  Further, as the Veteran's medical opinion regarding the etiology of his disability is not competent medical evidence, see Jandreau, 492 F.3d 1372, there is no competent medical evidence that links the Veteran's erectile dysfunction directly to his period of service, to include Agent Orange exposure.  Therefore, to any extent that the original grant of service connection in the July 2009 rating decision was based on a theory of direct service connection, this also did not comport with the requirements of existing law and regulations.  38 C.F.R. § 3.303.      

As noted above, special monthly compensation is payable for loss of use of one or more creative organs that is the result of a service-connected disability.  38 U.S.C.A. § 1114(k) (emphasis added).  In this case, the Veteran was granted special monthly compensation for loss of use of creative organ in the July 2009 rating decision based on his erectile dysfunction being service-connected.  As the Board has determined that severance of service connection for erectile dysfunction is proper, the Veteran's erectile dysfunction is no longer a service-connected disability.  Therefore, severance of special monthly compensation based on loss of use of creative organ is proper.  

Thus, having found that the grant of service connection for erectile dysfunction in the July 2009 rating decision is the product of clear and unmistakable error, the Board determines that severance of service connection for erectile dysfunction and special monthly compensation based on loss of use of creative organ in the September 2010 rating decision was proper.  Accordingly, the appeal is denied.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury suffered or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Pertinent regulations also provide that service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  This provision does not establish a presumption of service connection.  Rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997).  

The Veteran contends that his tinnitus is due to in-service noise exposure.

Service personnel records show that the Veteran received the Combat Infantryman Badge and Purple Heart, which are indicative of combat.  Therefore, the Board finds that Veteran was engaged in combat, and that the provisions of 38 U.S.C.A. § 1154(d) apply in this case.  The Board notes that noise exposure is consistent with the conditions and circumstances of being in combat.  As such, the Board concedes the occurrence of the in-service noise exposure.

In the present case, the Veteran has a current diagnosis of tinnitus as evidenced on October 2010 VA examination, and the Board has conceded the presence of in-service acoustic trauma.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's tinnitus had its onset in service.  The Veteran has asserted that he has experienced ongoing tinnitus since service.  During his May 2012 hearing, he reported that he had experienced ringing in his years since approximately one year after discharge from service.  He explained that he had never mentioned the ringing in his ears to any doctor because he had thought that it was just a part of life.  A lay person is competent to report tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  The Board acknowledges that the October 2010 VA examiner found that the Veteran's tinnitus was not related to service, in part, because the Veteran's VA medical records and VA examinations were negative for any tinnitus, and the Veteran did not file a claim for tinnitus until August 2010.  However, the Veteran has explained that he had not made any complaints of tinnitus because he had thought that it was just a part of life.  As the Veteran has provided a plausible explanation for the lack of tinnitus complaints after service, the Board resolves reasonable doubt in favor of the Veteran and accepts his competent reports of ongoing symptoms since service as credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.   

There is competent and credible evidence with regard to whether there is a nexus, which consists of the Veteran's reports of a continuity of symptomatology and the onset of tinnitus during service.  Therefore, considering the Veteran's credible assertions of continuous symptomatology of tinnitus since service, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2013).


ORDER

As the severance of service connection for erectile dysfunction was proper, the appeal for restoration of service connection for erectile dysfunction is denied.

As the severance of service connection for special monthly compensation based on loss of use of creative organ was proper, the appeal for restoration of special monthly compensation based on loss of use of creative organ is denied.

Entitlement to service connection for tinnitus is granted.  


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is needed prior to disposition of the claim for service connection for bilateral hearing loss.  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  

In this case, the Veteran's October 1965 pre-enlistment examination reflects that he experienced some high-frequency bilateral hearing loss.  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
10 (20)
---
35 (40)
LEFT
15 (30)
15 (30)
15 (30)
---
20 (25)

However, on separation examination in October 1967, the Veteran's hearing was found to be normal on examination.  The Veteran also denied any hearing loss on his report of medical history.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
---
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
---
0 (5)

In an October 1967 statement of medical condition, the Veteran acknowledged (over his signature) that there had been no change in his medical condition since his last separation examination.  

At an October 2010 VA audiological examination, the Veteran reported a history of military noise exposure to mortars and rifles while in the infantry.  He was noted to have served in combat in Vietnam.  The Veteran denied being provided with hearing protection during service.  He also denied having any occupational or recreational noise exposure.  He stated that he had worked in parts at a car dealership.    

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
55
55
LEFT
5
25
25
60
55

After review of the claims file and examination, the examiner diagnosed the Veteran with moderately severe bilateral sensorineural hearing loss.  She noted that in-service acoustic trauma had been conceded.  However, she opined that the Veteran's hearing loss was not caused by or a result of his military service.  In rendering her rationale, the examiner reported that the Veteran's October 1965 entrance examination revealed a mild high frequency hearing loss in his right ear and normal hearing in the left ear, with the Veteran denying ear trouble on his report of medical history.  She also noted that the Veteran's October 1967 separation examination showed that his hearing was within normal limits, bilaterally, and that the Veteran denied hearing loss on his report of medical history.  She further observed that hearing loss was not noted on the Veteran's original VA examination in March 1968.  The examiner found that the Veteran's VA medical records were also negative for any evidence of hearing loss until his November 2009 VA examination where he reported that he thought he was getting some hearing loss.  She also noted that the Veteran first filed a claim for hearing loss in August 2010.  

In this case, the Veteran's enlistment and separation examinations are dated prior to November 1, 1967, and the audiometric findings were reflected in ASA standards.  Although the Board has converted the audiometric findings to ISO-ANSI standards in parentheses above, it is unclear what standard was used by the October 2010 VA examiner when she rendered her opinion.  Therefore, the Board finds that on remand, a medical opinion that converts any ASA test results to ISO-ANSI standards will be necessary and helpful in determining whether the Veteran's bilateral hearing loss is related to his period of service.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B.     

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the October 2010 VA audiological examination for an addendum opinion, if available, to obtain clarification as to the audiometric results from the Veteran's October 1965 enlistment examination and October 1967 separation examination and whether those results are recorded in American Standards Association (ASA) standards or International Standards Organization-American National Standards Institute (ISO-ANSI) standards.  The examiner should note that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO)-American National Standards Institute (ANSI).    

If the examiner determines that the results are reflected in ASA standards, those numeric results must be converted to ISO-ANSI standards.  If conversion is necessary, the examiner is requested to review all pertinent records associated with the claims file and determine:

a)  Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with pre-existing bilateral hearing loss?

(b) If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing bilateral hearing loss WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service; or, that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.

(c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pre-existing bilateral hearing loss, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current bilateral hearing loss is etiologically related to his conceded in-service acoustic trauma?    

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

The examiner should explain the medical basis for the conclusions reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

2.  After the development requested above has been completed, re-adjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


